DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,211,425. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No. 11,211,425 discloses in claim 1, a magnetic memory device comprising: a magnetic tunnel junction pattern on a substrate; a first conductive pattern between the substrate and the magnetic tunnel junction pattern; lower contact plugs at respective sides of the magnetic tunnel junction pattern, at least a portion of each of the lower contact plugs being disposed between the first conductive pattern and the substrate; and second conductive patterns on the lower contact plugs, respectively, wherein the second conductive patterns connect the lower contact plugs to the first conductive pattern, wherein the second conductive patterns comprise a ferromagnetic material.
Regarding claim 2, U.S. Patent No. 11,211,425 discloses in claim 2, a magnetic memory device of claim 1, wherein first and second patterns of the second conductive patterns are connected to first and second end portions of the first conductive pattern, respectively.
Regarding claims 3-20, U.S. Patent No. 11,211,425 discloses in claims 3-20, a magnetic memory device wherein the second conductive patterns comprise: a first pattern disposed at one side of the first conductive pattern; and a second pattern disposed at another side of the first conductive pattern, wherein the first and second patterns have first and second magnetization directions, respectively, that are fixed in opposite directions to each other; wherein the first pattern has the first magnetization direction fixed in a direction perpendicular to a top surface of the substrate, and wherein the second pattern has the second magnetization direction fixed in a direction opposite to the first magnetization direction of the first pattern; wherein the first pattern and the second pattern are spaced apart from each other in a first direction parallel to a top surface of the substrate, and wherein the first and second magnetization directions are parallel to a second direction which is parallel to the top surface of the substrate and intersects the first direction; wherein the first pattern and the second pattern comprise different materials from each other; wherein the first pattern and the second pattern have substantially equal thicknesses and substantially equal widths; wherein the first pattern and the second pattern have different volumes from each other.

wherein the first pattern and the second pattern comprise a same material; wherein the first pattern and the second pattern have different thicknesses from each other; wherein the first pattern and the second pattern have different widths from each other; a magnetic memory device comprising: magnetic tunnel junction patterns arranged along and spaced apart in a first direction on a substrate; first conductive patterns under bottom surfaces of the magnetic tunnel junction patterns, respectively; and lower conductive patterns between the substrate and the first conductive patterns, wherein the lower conductive patterns are disposed between the magnetic tunnel junction patterns in a plan view and connect adjacent ones of the first conductive patterns, wherein the lower conductive patterns comprise first lower conductive patterns and second lower conductive patterns, which are alternately arranged in the first direction; wherein the first lower conductive patterns and the second lower conductive patterns have first and second magnetization directions, respectively, that are fixed in opposite directions to each other; wherein the first and second magnetization directions are perpendicular to a top surface of the substrate; wherein the first and second magnetization directions are parallel to a second direction which is parallel to a top surface of the substrate and intersects the first direction; wherein the first lower conductive patterns and the second lower conductive patterns comprise different materials from each other; wherein the first lower conductive patterns and the second lower conductive patterns have different thicknesses or different widths from each other.
Regarding claim 18, U.S. Patent No. 11,211,425 discloses in claim 18, a magnetic memory device comprising: magnetic tunnel junction patterns arranged along and spaced apart in a first direction on a substrate; first conductive patterns under bottom surfaces of the magnetic tunnel junction patterns, respectively; and second conductive patterns between the substrate and the first conductive patterns and respectively extended between the magnetic tunnel junctions in a plan view, wherein each of the second conductive patterns includes a ferromagnetic material in an upper portion, wherein at least a portion of each of the second conductive patterns is overlapped to the first conductive patterns, wherein the second conductive patterns comprise: a first portion disposed at a first side of one of the first conductive patterns; and a second portion disposed at a second side of the one of the first conductive patterns.
Regarding claim 19, U.S. Patent No. 11,211,425 discloses in claim 19, a magnetic memory device of claim 18, wherein the first portion and the second portion comprise a same material.
Regarding claim 20, U.S. Patent No. 11,211,425 discloses in claim 20, a magnetic memory device wherein a first width of the first portion are different from a second widths of the second portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813